Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12-29 are allowed.
The following is a statement of reason for the indication of allowable subject matter: 
Regarding Claim 12, it recites “...displaying content superposed in a visual field of the vehicle occupant by the display device;
identifying specified vehicle regions, on which the content displayed by the display device must not be superposed, differently for a driver and a passenger as the vehicle occupant; and
controlling the display device, taking into account the specified vehicle regions, whereby the content is not superposed on the specified vehicle regions, differently for the driver and the passenger.” in the context of Claim 12.
Kuehne (US20150325052), teaches a method superposes a virtual graphical object on a camera image of a real item. The camera image is displayed by a display device. The method takes into consideration when superposing virtual graphical objects also the real items imaged in the camera image. To this end, a distance of the item from the display device is captured by a capturing device. By way of object data, a virtual object distance of the object from the display device is given. The object is only 
Jeon (US20180130449), teaches a display apparatus provided in a vehicle. The display apparatus comprises a memory; a display unit displaying one or more data areas on a screen; and a controller controlling the display unit to further display additional data area on the basis of at least one of recognition and identification of a passenger who boards on the vehicle.
Weisswange (US20180056864), teaches a method and vehicle comprising
a driver seat and at least one passenger seat for providing a co-driver and/or fellow passenger with information on a currently experienced driving situation. In an estimating unit at least one driver parameter is estimated. The driver parameter describes at least one aspect of current driving action performed by the driver of the vehicle. Furthermore, in the estimating unit at least one traffic situation parameter is estimated describing at least an aspect of the traffic situation encountered by the vehicle. From the at least one driver parameter and/or from the at least one traffic situation parameter then information  that is related to the currently experienced driving situation is generated. This information is then output to a co-driver and/or fellow passenger via a dedicated interface unit.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 12. Therefore, Claim 12 is allowable over prior art.
Claims 13-25 depend from Claim 1 with respective additional limitations. Therefore, Claims 13-25 are allowable over prior art.

Claim 26, it recites “...a head-wearable display device including a controller configured to display content superposed in a visual field of a vehicle occupant, excluding specified vehicle regions on which the content must not be superposed, differently for a driver and a passenger as the vehicle occupant; and
a data interface providing the head-wearable display device with information identifying the specified vehicle regions.” in the context of Claim 26.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 26. Therefore, Claim 26 is allowable over prior art.
Claims 27-29 depend from Claim 26 with respective additional limitations. Therefore, Claims 27-29 are allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Xin Sheng/           Primary Examiner, Art Unit 2611